Citation Nr: 1517002	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  13-10 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Joseph Moore, Attorney


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from July 1963 to July 1967, and from July 1968 to December 1984.  The Veteran died in February 2009.  The appellant is the Veteran's widow.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Paul, Minnesota.  

The issue of whether the appellant may be substituted for the Veteran in any claim pending at the time of his death has been raised by the record in a July 2011 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was diagnosed with rectal cancer in 2003, after a one year history of hematochezia.  (See November 2003 record from New Mexico Oncology Hematology Consultants, Ltd.)  The Veteran's cancer metastasized to other areas, including the lungs.  A July 2010 VA opinion reflects that the Veteran did not have primary lung cancer, but had metastatic rectal cancer. 

The appellant has essentially raised three in-service etiologies for the Veteran's cancer.  She contends that his rectal cancer was due to herbicide exposure, jet propulsion fuel 8 (JP-8) exposure, and/or ionizing radiation exposure. 

Initially, the Board notes that rectal cancer is not a cancer for which presumptive service connection is warranted based on herbicide exposure.  (The record reflects that the Veteran had service in Vietnam in October and November 1971 as part of Operation Big Blow IV (See AF Form 623a)).  The appellant has submitted a clinical opinion that it is more than likely as not that both the exposure to Agent Orange and petroleum distillates played a major role in the development of colorectal cancer.  However, the clinician's opinion refers to the Institute of Medicine's addition of colorectal cancers to a category of conditions for which there is "[I]nadequate or Insufficient evidence to determine association."  It was the examiner's opinion that is "recognition that there is evidence of biologic plausibility" without "robust enough" scientific evidence to support a finding of a causal relationship between Agent Orange and colorectal cancer.  

The appellant also submitted pages of a chapter on "Effects of Jet-Propulsion Fuel 8 on the kidneys;" however, the Veteran did not have cancer of the kidney.  Further, the evidence of record does not reflect that the Veteran, as a mechanic in the 1960s would have been exposed to JP-8 rather than another type of fuel.  The evidence of record does not reflect that JP-8 was used by the U.S. Air Force in the 1960s, the time during which the Veteran was a jet engine mechanic.  (Beginning in May 1969, the Veteran was a student, and subsequently worked as a munitions repairman, explosive ordnance disposal specialist, munitions disposal specialist, munitions inspector, and integrated avionics computerized technician.)

With regard to ionizing radiation, the Veteran, prior to his death, reported that he was exposed to radiation at EOD (Explosive Ordnance Device) school.  An October 18, 1972 STR reflects that the Veteran was exposed to ionizing radiation while around EOD.  

Assuming for purposes of this remand, that rectal cancer is a type of colon cancer, the Board acknowledges that colon cancer is a disease for which presumptive service connection is warranted for service members who participated in a radiation risk activity listed under 38 C.F.R. § 3.309(d)(3)(ii).  However, the Veteran did not have such service.  A "radiation risk activity" is a type of activity specially listed in 38 C.F.R. § 3.309(d)(3)(ii) and is not synonymous with exposure to ionizing radiation.  

The Board must still consider whether service connection is warranted for rectal/colon cancer under the provisions of 38 C.F.R. § 3.311.  In cases in which the Veteran has a radiogenic disease, such as colon cancer, and had exposure to ionizing radiation in service, VA should obtain a dose estimate and refer the claim to the Under Secretary for Benefits for consideration and an advisory opinion.  38 C.F.R. § 3.311(a)(2) and (b)(1) and (2).  See also M21-1 MR, Part IV, subpart ii, chapter 1, section c.  Such action has not yet been done, and should be accomplished prior to Board adjudication. 

If the RO finds that the appellant's claim for service connection for the cause of the Veteran's death may not be granted based on exposure to ionizing radiation, VA should ascertain whether JF-8 was used in the U.S. Air Force in the 1960s.  If it was used in the 1960s, VA should obtain a clinical opinion from an oncologist as to whether it is as likely as not that the Veteran's rectal cancer was caused by exposure to JF-8.  If not, the oncologist should opine as to whether it is as likely as not that the Veteran's rectal cancer was caused by exposure to herbicides in service. 

The clinician should consider the Veteran's service as noted in his official personnel records, his post service exposure to Toluene (See Agent Orange Questionnaire), and the studies provided by the appellant and cited by the private physician in the December 2013 "Confidential Medical Report".


Accordingly, the case is REMANDED for the following action:

1.  Comply with the appropriate regulatory and manual provisions for developing the claim based on exposure to ionizing radiation (based on the October 18, 1972 STR (exposure to ionizing radiation while around EOD)), and the Veteran's in-service work with munitions/explosive ordnance.

2.  Thereafter, if the Under Secretary for Benefits opinion is against a finding that the Veteran's cancer was due to exposure to ionizing radiation, ascertain whether Jet Propulsion Fuel -8 (JF-8) was used in the Air Force in the 1960s.  A memorandum of a formal finding should be associated with the claims file.  

3.  Thereafter, a.) If JF-8 was used in the 1960s, obtain a clinical opinion from an oncologist as to whether it is as likely as not that the Veteran's rectal cancer was caused by exposure to JF-8.  b.) If JF-8 was not used in the 1960s and/or if the oncologist's opinion is that it is not as likely as not that the Veteran's cancer was caused by exposure to JF-8, the oncologist should opine as to whether it is as likely as not that the Veteran's rectal cancer was caused by exposure to herbicides in service. 

The oncologist should consider the pertinent evidence of record, to include the Veteran's service as noted in his official personnel records, his post service exposure to Toluene (See Agent Orange Questionnaire), and the studies provided by the appellant and cited by the private physician in the December 2013 "Confidential Medical Report".

The clinician is requested to provide a complete rationale for his or her opinion, as a matter of medical probability, based on his or her clinical experience, medical expertise, and established medical principles.

4.  Thereafter, readjudicate the issue on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and her representative an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

